DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 7-10, 13-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding to claims 7-10, 13 and 14, the phrase “can range” causes indefiniteness.  The word “ranges” is suggested to be used.
	Regarding to claims 15, 16 and 20, these are the same claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

7.	Claims 1, 2, 4, 11, 12 and 19 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Hawrylko et al. (US 2003/0176544).
Hawrylko et al. disclose a composition comprising a PVC resin having an inherent viscosity from 0.45 to 1.5, Caribbean calcium carbonate, and plasticizer (claim 1, [0020]).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to “overmold experiences cohesive failure” would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 


Hawrylko et al. at claim 1, where it discloses the PVC.
The limitations of claim 4 can be found in Hawrylko et al. at [0020], where it discloses the inherent viscosity from 0.45 to 1.5.
The limitations of claims 11, 12 and 19 can be found in Hawrylko et al. at claim 1 and [0027], where it discloses the Caribbean calcium carbonate having a particle size less than 10 microns, is 98% or more pure and treated with stearic acid.

8.	Claims 1-3, 5-10 and 18 are rejected under 35 U.S.C. 103(a) as obvious over Takahashi et al. (US 2016/0143273) in view of Hawrylko et al. (US 2003/0176544).
Takahashi et al. disclose a composition comprising a PVC resin, plasticizer and a filler such as calcium carbonate surface treated with fatty acids (claims 13 and 15, [0082]).  
However, Takahashi et al. is silent on the specific calcium carbonate.
Hawrylko et al. disclose a composition comprising a PVC resin, Caribbean calcium carbonate, and plasticizer, wherein the Caribbean calcium carbonate are high purity, finely divided, fine particles size, and the small particles increase the surface area and in turn increases the scavenger effectiveness against PVC degradation (claim 1, [0012], [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific calcium carbonate in the composition with the expected success.
When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or 
The limitations of claim 2 can be found in Takahashi et al. at claim 13 and Table 101, where it discloses the PVC.
The limitations of claim 3 can be found in Takahashi et al. at [0065], where it discloses the degree of polymerization of 500-2000 (molecular weight of 31000-124000).
The limitations of claims 5, 6 and 18 can be found in Takahashi et al. at [0079], where it discloses the phthalate.
The limitations of claims 7-10 can be found in Takahashi et al. at claim 13, where it discloses the 10-50 parts by weight of a plasticizer.

9.	Claims 1, 2, 5-10, 13 and 14 are rejected under 35 U.S.C. 103(a) as obvious over Miyataka et al. (US Patent 5,338,788) in view of Hawrylko et al. (US 2003/0176544).
Takahashi et al. disclose a composition comprising a PVC resin, plasticizer and a calcium carbonate surface treated with aliphatic acid (Table 1, col. 3, lines 6, 22-23).  
However, Takahashi et al. is silent on the specific calcium carbonate.
Hawrylko et al. disclose a composition comprising a PVC resin, Caribbean calcium carbonate, and plasticizer, wherein the Caribbean calcium carbonate are high purity, finely divided, fine particles size, and the small particles increase the surface area and in turn increases the scavenger effectiveness against PVC degradation (claim 1, [0012], [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific calcium carbonate in the composition with the expected success.
When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to “inherent viscosity of polyvinyl halide” and “overmold experiences cohesive failure” would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Takahashi et al. at Table 1, where it discloses the PVC.
The limitations of claims 5 and 6 can be found in Takahashi et al. at Table 1, where it discloses the phthalate.
The limitations of claims 7-10 can be found in Takahashi et al. at Table 1, where it discloses the 400 parts by weight of a plasticizer per 300 parts by weight of PVC.
The limitations of claims 13 and 14 can be found in Takahashi et al. at Table 1, where it discloses the 270 parts by weight of a surface treated calcium carbonate per 300 parts by weight of PVC.

10.	Claims 15-17 and 20 are rejected under 35 U.S.C. 103(a) as obvious over Hawrylko et al. (US 2003/0176544) in view of Masanek, Jr. et al. (US 2014/0023824).
Hawrylko et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Hawrylko et al. is silent on the overmolded polymer article having a layer of rigid polyvinyl halide and the polyvinyl chloride is alloyed with thermoplastic polyurethane.
Masanek, Jr. et al. disclose an overmolded article comprising first polymer compound such as rigid polyurethane or rigid PVC and second polymer compound such as soft TPU or soft PVC, wherein the two polymers have different characteristics such as color and/or hardness and can have good adherence to each other ([0039]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific polymer compounds in the composition with the expected success.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HUI H CHIN/Primary Examiner, Art Unit 1762